       Case 1:20-cv-11283-ADB Document 93 Filed 07/13/20 Page 1 of 21



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS


PRESIDENT AND FELLOWS OF
HARVARD COLLEGE; and
MASSACHUSETTS INSTITUTE OF
TECHNOLOGY,

             Plaintiffs,

      v.
                                          Civil Action No. 1:20-cv-11283-ADB
UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; U.S.                   Leave to file granted
IMMIGRATION AND CUSTOMS                   On July 13, 2020
ENFORCEMENT; CHAD F. WOLF, in
his official capacity as Acting
Secretary of the United States
Department of Homeland Security;
and MATTHEW ALBENCE, in his
official capacity as Acting Director of
U.S. Immigration and Customs
Enforcement,

             Defendants.




      BRIEF OF AMICUS CURIAE UNIVERSITY OF PITTSBURGH
 IN SUPPORT OF PLAINTIFFS’ COMPLAINT FOR DECLARATORY AND
                     INJUNCTIVE RELIEF
            Case 1:20-cv-11283-ADB Document 93 Filed 07/13/20 Page 2 of 21



                                             TABLE OF CONTENTS

Statement of Amicus Curiae ......................................................................................... ii
Introduction ................................................................................................................... 1
Argument ....................................................................................................................... 2
   I.      International students are absolutely vital to the University community and
           to the University’s educational and research missions ..................................... 2
   II. The University and its international students substantially relied on ICE’s
       March 13 Guidance ............................................................................................. 5
        A. The University has invested considerable financial and human resources in
           designing and putting in place a comprehensive operational plan for the
           upcoming academic year. ................................................................................ 5
        B. International students have relied substantially on the plan established by
           the University for the upcoming academic year............................................. 8
   III. Implementing the July 6 Directive will be onerous for the University and
        creates uncertainty for international students .................................................. 9
        A. The July 6 Directive requires the University to implement onerous
           requirements and disrupts months of planning ............................................. 9
        B. The July 6 Directive unnecessarily creates uncertainty and anxiety for
           international students. .................................................................................. 10
   IV. The July 6 Directive is arbitrary and capricious in violation of the
       Administrative Procedures Act ........................................................................ 12
        A. ICE fails to consider the important aspects of the problem before it,
           including the substantial reliance interests of the University and its
           international students. .................................................................................. 12
        B. ICE fails to offer any reasoned basis to justify the policy............................ 13
Conclusion .................................................................................................................... 15




                                                                i
        Case 1:20-cv-11283-ADB Document 93 Filed 07/13/20 Page 3 of 21




                       STATEMENT OF AMICUS CURIAE
      The University of Pittsburgh – of the Commonwealth System of Higher

Education (the “University” or “Pitt”), founded in 1787, is one of the oldest and most

distinguished institutions of higher education in the United States. The main campus

of the University is located in Pittsburgh, Pennsylvania, with four regional campuses

in Bradford, Greensburg, Johnstown, and Titusville. With over 200 years’

development, the University is composed of 17 undergraduate and graduate schools

and colleges. The University currently serves approximately 30,000 students in total,

including close to 3,500 international students. It is consistently ranked among the

top recipients of federal research grants in the nation and is the only “Research I”

state-related institution in Western Pennsylvania.

      The University has a long-standing tradition of international engagement that

spans more than fifty years and is rooted in Western Pennsylvania’s immigrant past.

In 1968, Pitt moved to coalesce its faculty and research assets with the establishment

of the University Center for International Studies. This move allowed faculty, staff,

and students from all undergraduate colleges, graduate and professional schools, and

regional campuses to work together and share international expertise across

academic fields. The University's interest in international engagement is additionally

highlighted by its wide-ranging study abroad offerings coordinated by the Study

Abroad Office. Pitt provides support for its international students through the Office

of International Services. Additionally, in the center of its Pittsburgh campus, the

University’s celebration of international diversity is exhibited in physical form in the


                                           ii
       Case 1:20-cv-11283-ADB Document 93 Filed 07/13/20 Page 4 of 21



University’s thirty “Nationality Rooms,” which collectively highlight the legacy of

Pittsburgh’s ethnic diversity while raising money used to support students’ cross-

cultural experiences with scholarships to travel to the countries represented by each

of heritage rooms.

      Pitt is also home to four international academic associations with worldwide

memberships: the Association for Slavic, East European and Eurasian Studies; the

Comparative and International Education Society; the Latin American Studies

Association; and the European Union Studies Association. These regional and

thematic study centers offer grants to bolster Pitt faculty research on international

topics, including support for overseas research travel and conference participation.

      Overall, Pitt attracts more than 6,000 international students, faculty, staff and

visiting scholars from over 100 countries annually, and international students are

critical to the Pitt community and to the University’s missions and strategic goals.

For these reasons, the University is committed to ensuring that, during this ongoing

global emergency, international students are given the same opportunities as their

domestic counterparts to study, research, and participate as part of the University

community.




                                          iii
          Case 1:20-cv-11283-ADB Document 93 Filed 07/13/20 Page 5 of 21




                                           INTRODUCTION
        A university campus is an intensely social environment that, by design,

supports close interactions and large group gatherings. The University of Pittsburgh,

together with other universities and colleges throughout the United States, is facing

an unprecedented challenge—performing our vital mission and protecting our

community in the midst of a worldwide pandemic. The University’s guiding principles

in navigating this challenge have included taking all necessary steps to minimize risk

to our community while seeking to continue our primary mission of educating,

performing vital research, and serving the local community.

        Since the closure of the University's campus in March, the University’s senior

leadership has taken an “all hands-on deck” approach to thoughtfully plan for

resuming campus activities in the Fall 2020 semester.1 These plans were developed

by various committees and working groups over the course of multiple months

resulting in the announcement in late June of the University's adoption of a hybrid

approach comprised of both online and in-person education. This framework was

informed, in part, by the existence of the March 13, 2020 announcement by the U.S.

Department of Homeland Security (“DHS”) that international students would no

longer be required to attend in-person classes for the duration of the COVID-19




1
  See Donovan Harrell, All Hands on Deck to Plan Possible Return to Campus this Fall,
https://www.utimes.pitt.edu/news/all-hands-deck-plan


                                                       1
          Case 1:20-cv-11283-ADB Document 93 Filed 07/13/20 Page 6 of 21



pandemic.2 On July 6, 2020, however, DHS suddenly reversed itself to revoke the

March 13 Guidance without warning or explanation.3

         Although the University will not be a remote-only campus in the fall, as it has

adopted a flexible hybrid framework for the upcoming school year, the July 6

Directive still brings with it onerous and unreasonable requirements. If the

University is forced to move from its carefully drafted plan, it places the University’s

international students at risk of irreparable harm. This unjustified decision also has

the effect, and seems to have the intention, of disrupting international education in

the United States. After decades of investment and careful stewardship in creating

world-class programs, a severe disruption to the global talent pipeline would cause

immediate and potentially sustained damage to the quality and reputation of the

graduate programs, faculty retention, and undergraduate instruction at institutions

of higher education nationwide. Therefore, we ask that this Court enjoin Defendants

from enforcing the July 6 Directive and reinstate the March 13 Guidance.


                                            ARGUMENT
    I.      INTERNATIONAL STUDENTS ARE ABSOLUTELY VITAL TO THE
            UNIVERSITY COMMUNITY AND TO THE UNIVERSITY’S
            EDUCATIONAL AND RESEARCH MISSIONS

         The University of Pittsburgh prepares leaders to shape the world by embracing

and impacting humanity. In doing so, it must connect globally, encourage




2
  U.S. Immigration and Customs Enforcement, COVID-19: Guidance for SEVP Stakeholders
https://www.ice.gov/sites/default/files/documents/Document/2020/Coronavirus%20Guidance_3.13.20.pdf (March
13, 2020) (hereinafter “March 13 Guidance”)
3
  Broadcast Message: COVID-19 and Fall 2020 https://www.ice.gov/doclib/sevis/pdf/bcm2007-01.pdf (July 6,
2020) (hereinafter “July 6 Directive”)

                                                     2
          Case 1:20-cv-11283-ADB Document 93 Filed 07/13/20 Page 7 of 21



engagement, foster collaboration, and promote diversity and inclusion. These goals

not only benefit from, but require the skills, contributions, perspective and

meaningful interaction of international students. International students bring a

variety of crucial contrivances to the University of Pittsburgh, which is why the

University’s five-year strategic plan specifically contemplates the goals of promoting

diversity and inclusion and embracing the world as a whole.4

         The current worldwide pandemic serves as a timely reminder of the critical

importance of Pitt’s international community. For example, multiple international

post-doctorate fellows in the University’s Center for Vaccine Research are presently

hard at work researching and developing a vaccine for COVID-19.5 In addition to

vaccine research, international students and faculty play integral roles on various

research teams in both the Schools of Medicine and Pharmacy as well as the Graduate

School of Public Health. These teams are currently working on multiple research

projects that directly and indirectly address the challenges posed by the pandemic,

such as data analysis of the growing cohort of COVID-19 patients in the University

of Pittsburgh Medical Center’s Intensive Care Unit. At this very moment, as we face

an unprecedented global threat that has killed hundreds of thousands of people, the

University of Pittsburgh views its international students as a critical asset, fortunate

to have those working on vital pandemic-related research, while the July 6 Directive

makes clear that DHS views these same individuals as a liability. Attempts by DHS



4
 See The Plan for Pitt https://www.pitt.edu/sites/default/files/Strategic-Plan-Presentation_0.pdf)
5
 Researchers at Pitt Working to Safely and Quickly Develop COVID-19 Vaccine (Feb. 27, 2020),
https://pittsburgh.cbslocal.com/2020/02/27/university-of-pittsburgh-coronavirus-vaccine/

                                                         3
        Case 1:20-cv-11283-ADB Document 93 Filed 07/13/20 Page 8 of 21



to make it more difficult for international students at universities nationwide to

contribute to critical projects like these does a disservice not only to the students

themselves, but potentially to humanity at large.

      Beyond research initiatives like those highlighted above, international

students also bring important diversity into classrooms, University athletics, and the

Pittsburgh community at large. Two-thirds of Pitt’s international student population

are graduate students attracted to Pitt’s high-ranking programs in fields such as

nursing, law, engineering, and computer and information sciences. In fact,

international students make up for the majority of graduate students at the

University. In Political Science, well over half (currently 60%) of Pitt’s PhD students

are international students. The Masters of Information Science program is Pitt’s

largest graduate program overall, and is historically made up of 75-85% international

students. The Dietrich School of Arts and Sciences has maintained its share of

approximately 40% international students from over 70 countries. And according to

the Associate Dean for Graduate Studies at Pitt’s School of Medicine, an estimated

25% of the 310 PhD students currently registered in the School of Medicine hold F-1

student visas. Furthermore, 69% of our incoming Masters class at the School of

Business, 90% in Statistics, 66% in Physics and Astronomy and half of the graduate

students in Philosophy, Biology, and Chemistry are international.

      The University also has approximately 60 international student athletes on

various teams within the University’s Athletics Department. These athletes

strengthen their teams and contribute to the school spirit that is fostered through



                                          4
           Case 1:20-cv-11283-ADB Document 93 Filed 07/13/20 Page 9 of 21



university athletics. Pitt symbiotically offers international student athletes the

opportunity to thrive in their respective goals and life paths by providing a healthy,

safe place to pursue academic endeavors. The July Directive could have the potential

of completely ending a student athlete’s career and further professional development

opportunities.

          Finally, international students are vital to the larger Pittsburgh community.

They enrich the community through the contribution of a wide array of varying

cultures. Additionally, international students undoubtedly play a huge role in the

local economy, contributing in excess of $283,300,000 annually to Pittsburgh alone.6

The undeniable value of the diversity fostered by international students is precisely

the reason for why Pitt has committed in its strategic plan to promote diversity and

inclusion and to embrace the world. Accordingly, to remain silent in the face of the

July 6 Directive would undermine the University’s core values.


    II.      THE UNIVERSITY AND ITS INTERNATIONAL STUDENTS
             SUBSTANTIALLY RELIED ON ICE’S MARCH 13 GUIDANCE

           A. The University has invested considerable financial and human
              resources in designing and putting in place a comprehensive
              operational plan for the upcoming academic year.

          On March 11, 2020, based on the increasing number of COVID-19 cases and

consistent with the recommendations of an overwhelming majority of medical

experts, the University shut down nearly all in-person educational offerings in an


6
 Vibrant Pittsburgh, Pittsburgh Region Immigrants and Internationals Fact Sheet and Resources
https://www.alleghenycounty.us/uploadedFiles/Allegheny_Home/Dept_-_Content/County-
Executive/pghregionimmigrants.pdf.


                                                       5
         Case 1:20-cv-11283-ADB Document 93 Filed 07/13/20 Page 10 of 21



effort to minimize the spread of COVID-19.7                     This decision was consistent with

President Trump’s national emergency declaration issued on March 13, 2020.8 The

same day President Trump declared COVID-19 a national emergency, United States

Immigration and Customs Enforcement (“ICE”), a division of DHS, recognizing the

threat of the virus, announced that students in the country on certain non-immigrant

student visas (“F-1” visas) would no longer be required to attend most classes in

person and, instead, would be permitted to attend classes remotely.9 The government

made clear that this exception was based on COVID-19 and would remain “in effect

for the duration of the emergency.”10

        Since March 2020, the University has enlisted a series of committees and

working groups to address the pandemic and evaluate options for reopening campus

for the upcoming Fall 2020 semester, including the Emergency Operations Center,

the Healthcare Advisory Group, the Resilience Steering committee and the Provost’s

Task Force on Reimagining a Pitt Education. In addition, the University formed

various informal groups to address a slew of ancillary issues that have arisen since

the pandemic began and has consistently been working with various medical and

industry experts to assist in evaluating the considerations for safely returning

students to the classroom. In sum, countless personnel have dedicated tens of

thousands of hours to thoughtfully considering the current unprecedented challenge


7
  COVID-19 Pandemic: Pitt’s Actions https://www.chancellor.pitt.edu/spotlight/covid-19-pandemic-pitts-actions-0
 (March 11, 2020).
8
  Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-19)
Outbreak https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-concerning-
novel-coronavirus-disease-covid-19-outbreak (March 13, 2020).
9
  March 13 Guidance.
10
   Id.

                                                       6
         Case 1:20-cv-11283-ADB Document 93 Filed 07/13/20 Page 11 of 21



in order to create a comprehensive plan for continuing to provide a top-tier education

in the upcoming academic year.

        As a result of these tireless efforts, the University developed a resilience

framework with tiered operational postures11 and a multitude of guidelines to

accommodate the shifting nature of the pandemic.12 Additionally, with regard to the

Fall 2020 semester, the University announced in June that, after months of careful

review, evaluation and preparation, it would utilize an adaptable hybrid on-campus

and online educational model termed “Flex@Pitt.”13 This model is designed to

maximize the possibility of in-person classroom activities (with very rigorous health

and safety measures in place), while also taking into consideration the needs of

community members whose personal health risk or circumstances might deter or

prevent them from coming to the classroom.14 Consistent with these dual

considerations, Flex@Pitt permits students to evaluate their own personal

circumstances and decide whether to attend classes in person, remotely,

synchronously, or asynchronously. For larger classes, students are to be separated

into smaller cohorts to attend class in person on alternating days in order to permit

for appropriate social distancing in each class.

        The University estimates that the time and effort dedicated to meticulously

addressing and planning for the pandemic has required the University to spend (or

has otherwise lost) between $40 and $50 million on its efforts to address the


11
   https://www.coronavirus.pitt.edu/return-campus/resilience-framework-operational-postures
12
   https://www.policy.pitt.edu/university-policies-and-procedures/covid-19-standards-and-guidelines
13
   https://www.policy.pitt.edu/university-policies-and-procedures/covid-19-standards-and-guidelines
14
   https://www.provost.pitt.edu/more-information-provost-about-flexpitt-and-classroom-experience

                                                        7
         Case 1:20-cv-11283-ADB Document 93 Filed 07/13/20 Page 12 of 21



pandemic, with sums even greater than that required to successfully implement

Flex@Pitt in the fall. In short, addressing the challenges of the pandemic has been a

difficult and costly endeavor that the University has successfully navigated through

the utilization of a consistently thoughtful and comprehensive approach.

           B. International students have relied substantially on the plan
              established by the University for the upcoming academic year.

        The University has worked hard to diligently communicate to its students the

process of addressing the pandemic since late February 2020, up to and including the

plan for the upcoming academic year.                         Throughout the spring, the University

consistently updated the students on this process and, in June, the University began

communicating specific plans for the Fall 2020 semester, including the hybrid model

Flex@Pitt.15 Ultimately, students received a multitude of communications regarding

the plans for the fall in order to promote transparency and to foster increased

certainty in a time of inherent uncertainty.16 Additionally, the Office of International

Services (“OIS”) communicated directly with international students and created a

webpage specifically pertaining to the impacts of COVID-19.17 Many international

students, relying on these plans and the March 13 Guidance, have already expended

considerable time and money with the expectation of being on-campus in the fall.

Students have taken out loans, made travel arrangements, and signed housing

contracts.




15
   https://www.chancellor.pitt.edu/spotlight/update-resiliency-planning
16
   See, e.g. https://www.provost.pitt.edu/provost-messages-about-covid-19; https://www.chancellor.pitt.edu/spotlight
17
   See, e.g. https://www.ois.pitt.edu/covid19; https://www.ois.pitt.edu/2020undergrad;
https://mailchi.mp/e19e27f401aa/message-from-dean-bonner-cancellor-update-899574#new_tab

                                                         8
          Case 1:20-cv-11283-ADB Document 93 Filed 07/13/20 Page 13 of 21



   III.     IMPLEMENTING THE JULY 6 DIRECTIVE WILL BE ONEROUS
            FOR THE UNIVERSITY TO IMPLEMENT AND CREATES
            UNCERTAINTY FOR INTERNATIONAL STUDENTS

          A. The July 6 Directive requires the University to implement
             onerous requirements and disrupts months of planning.

      When outlining plans for the upcoming year, relying on the government’s

promise that the March 13 Guidance would remain in effect throughout the duration

of the pandemic, the University did not foresee the need for a specific contingency

plan for F-1 students should it need to abandon its Flex@Pitt model. The University

and its international students, however, were blindsided with the July 6 Directive,

which announced that international students would, again be required to attend

classes in person. While the Flex@Pitt educational model, which is inherently

adaptable to various scenarios, will mitigate the potential challenges created by the

July 6 Directive, there are still a host of onerous requirements of the directive that

will force the University to divert extensive time and resources to address.

      The July 6 Directive imposes numerous requirements on the University in

unreasonably short timelines. First, the University will be required to file a report

with the Student and Exchange Visitor Program regarding the operational plans for

the Fall 2020 semester no later than August 1, 2020. Second, the University is

required to update and re-issue the Form I-20, “Certificate of Eligibility for

Nonimmigrant Student Status,” for each of the 3,500 international students at the

University no later than August 4, 2020. Third, the University is required to verify

that all of its international student in the United States is taking a “minimum

number” of online-only courses or, alternatively, terminate the records of students


                                          9
          Case 1:20-cv-11283-ADB Document 93 Filed 07/13/20 Page 14 of 21



who do not meet this criterion. The time and effort necessary to fulfill these

requirements is incalculably large, which is especially challenging now, when

pandemic-related burdens are already stretching normal workloads to maximum

levels.

          Since March 2020, the University has expended countless hours and tens of

millions of dollars to meticulously address and plan for the pandemic. Despite this,

the federal government, without cause or explanation, reversed its promise to

maintain the F-1 exception “for the duration of the emergency” and introduced

countless onerous requirements. The University will do absolutely everything

necessary and within its power to fulfill these requirements and to offer the requisite

number of in-person classes in order to ensure our international students can

continue to pursue their studies in the United States. But the fact that the University

is required to move mountains to achieve this end, despite already having spent

months of time and millions of dollars to map out a thoughtful plan for the upcoming

academic year further highlights the absurdity of the July 6 Directive.

          B. The July 6 Directive unnecessarily creates uncertainty and
             anxiety for international students.

          The government’s unjustified mandate that F-1 students physically return to

the classroom in the fall, without any acknowledgement of the still-worsening

pandemic, introduces great uncertainty and anxiety for international students. Even

ignoring the obvious ethical concerns surrounding the forced return to the classroom

of F-1 students in the middle of a worldwide pandemic, accommodating every




                                           10
         Case 1:20-cv-11283-ADB Document 93 Filed 07/13/20 Page 15 of 21



international student in person for the requisite portion of their course load presents

a host of logistical concerns.

        Flex@Pitt already contemplates splitting classes into cohorts to attend classes

in person on an alternating basis, but this plan assumes a certain number of students

will decide, for various reasons, not to attend any classes in person. Forcing the

University to depart from its plan would likely increase the required number of in-

person sessions, necessitating an increase in the total number of person-to-person

contacts, which, in turn, would increase the chances students, faculty, and staff,

would contract and further spread COVID-19.

        As COVID-19 cases and deaths continue to increase nationwide, it is more

important now than ever for universities to take care to ensure the health and safety

of their employees and students. While Flex@Pitt entails rigorous safety standards

and adaptability permitting the University to accommodate its students, if

universities are pressured into prematurely reopening on an unreasonable scale, the

potential health implications for students, faculty, and staff could be severe.18 The

uncertainty associated with the July 6 Directive, which brings with it increased risks

and scenarios in which students may feel they are presented with impossible choices,

is unnecessary and undermines the reasonable reliance of both universities and

students on the March 13 Guidance.




18
  See Coronavirus Disease 2019 (COVID-19): Considerations for Institutions of Higher Education, available at:
https://www.cdc.gov/coronavirus/2019-ncov/community/colleges-universities/considerations.html (last accessed
July 12, 2020).

                                                       11
         Case 1:20-cv-11283-ADB Document 93 Filed 07/13/20 Page 16 of 21



   IV.      THE JULY 6 DIRECTIVE IS ARBITRARY AND CAPRICIOUS IN
            VIOLATION OF THE ADMINISTRATIVE PROCEDURES ACT

         The Administrative Procedures Act (“APA”) provides discretion to agencies to

implement guidance related to the laws those agencies enforce, but it does not permit

guidance to be arbitrary and capricious. See 5 U.S.C. § 706. The July 6 Directive is

arbitrary and capricious because it: (1) fails to consider the important aspects of the

problem before it, and (2) fails to offer any reasoned basis that could justify the policy.

         A. ICE fails to consider the important aspects of the problem before
            it, including the substantial reliance interests of the University
            and its international students.

         The July 6 Directive “fail[s] to consider . . . important aspect[s] of the problem”

before it. Motor Vehicle Mfrs. Assn. of United States, Inc. v. State Farm Mut.

Automobile Ins. Co., 462 U.S. 29, 43 (1983). Not only does the July 6 Directive fail to

examine the significant effects it will have on the University, it also fails entirely to

consider the grave dilemma imposed upon international students nationwide faced

with the potentially devastating effects. This failure to consider important aspects of

the problem is exacerbated by the fact that the July 6 Directive does not account for

the reliance of universities and international students on the March 13 Guidance.

         The Supreme Court has recently emphasized that “[w]hen an agency changes

course . . . it must ‘be cognizant that longstanding policies may have engendered

serious reliance interests that must be taken into account.’” Department of Homeland

Sec. v. Regents of the Univ. of Calif., No. 18-587, 2020 WL 3271746, at *14 (U.S. June

18, 2020) (quoting Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016)).

As explained in detail above, the University and its international students

                                             12
         Case 1:20-cv-11283-ADB Document 93 Filed 07/13/20 Page 17 of 21



substantially relied on the flexibility granted by ICE’s March 13 Guidance, which was

announced to be “in effect for the duration of the emergency.” That emergency, caused

by COVID-19, undoubtedly continues and is even worse today,19 yet ICE, with no

regard for the enormous reliance interests it created, abruptly reversed course and

changed its policy with its July 6 Directive in violation of the APA.

        B. ICE fails to offer any reasoned basis to justify the policy.

        The July 6 Directive is arbitrary and capricious because it fails to articulate

any basis, much less a reasonable basis, for its change in policy. At the time ICE

released its March 13 Guidance, it seemed to recognize the threat posed by the

pandemic to colleges and universities in general, and to international students in

particular. It provided that “for the duration of the emergency” students holding

nonimmigrant visas could attend classes remotely, all while retaining their visa

status. See March 13 Guidance. The Guidance further indicated that the government

would “continue to monitor the COVID-19 situation and [would] adjust its guidance

as needed.” Id.

        At the very least, ICE’s change in policy requires a reasoned basis for its

departure from prior guidance, which it has entirely failed to provide. This is

especially true in light of the fact that the March 13 Guidance was justified by the

COVID-19 pandemic, which, by nearly every metric, is worse in the United States

today than it was on March 13.20 When asked about this illogical shift in policy, the


19
   Campbell Robertson & Sarah Mervosh, Pittsburgh Seemed Like a Virus Success Story. Now Cases Are Surging.,
The New York Times (July 12, 2020), https://www.nytimes.com/2020/07/12/us/coronavirus-pittsburgh-
pennsylvania.html
20
   https://www.cbsnews.com/news/coronavirus-cases-usa-63000-daily-record/

                                                     13
            Case 1:20-cv-11283-ADB Document 93 Filed 07/13/20 Page 18 of 21



White House, through its spokesperson, simply stated, “I think the policy speaks for

itself . . . you don’t get a visa for taking online classes from, let’s say, University of

Phoenix. So why would you if you were just taking online classes, generally?”21 This

defense fails to acknowledge the ongoing and worsening nature of the pandemic and

it is completely inconsistent with the reason ICE announced the exception in the first

place. Indeed, the federal government has no justification for its failure to follow

through on its promise that the exception would remain “in effect for the duration of

the emergency.”

           Further undermining the notion that the July 6 Directive is justified, just days

after the directive was released, the government announced a separate proposed rule

which would block immigrants from seeking asylum in the United States based on

“potential international threats from the spread of pandemics.”22 Per its own

admission in this proposed rule, COVID-19 remains a “catastrophic global pandemic.”

Id. The government’s July 6 Directive, however, makes no mention of the ongoing

public health emergency despite the fact that the very guidance it seeks to revoke –

the March 13 Guidance – was entirely predicated upon the (then-less-severe) COVID-

19 pandemic. In short, the government fails to offer any reasoned basis for the July 6

Directive, and all available evidence only serves to further undermine the policy

change, rendering it arbitrary and capricious.




21
     https://www.whitehouse.gov/briefings-statements/press-briefing-press-secretary-kayleigh-mcenany-7-8-2020/
22
     https://s3.amazonaws.com/public-inspection.federalregister.gov/2020-14758.pdf

                                                         14
      Case 1:20-cv-11283-ADB Document 93 Filed 07/13/20 Page 19 of 21



                                CONCLUSION
      For the reasons stated above and in Plaintiffs’ motion, the University

respectfully requests that this Court enjoin Defendants from enforcing the policy

announced in ICE’s July 6 Directive and reinstate the March 13 Guidance.

Dated: July 13, 2020                 Respectfully submitted,

                                     Amicus Curiae
                                     UNIVERSITY OF PITTSBURGH

                                     By its attorneys,

                                     /s/ John J. Cotter
                                     John J. Cotter, BBO 554524
                                     K&L GATES LLP
                                     State Street Financial Center
                                     One Lincoln Street
                                     Boston, MA 02111-2950
                                     (617) 261-3100
                                     (617) 261-3175/Fax
                                     john.cotter@klgates.com

                                     Pro Hac Vice Pending
                                     Geovette Washington, Pa. Atty. No. 322098
                                     University of Pittsburgh
                                     Cathedral of Learning
                                     4200 Fifth Avenue – Suite 2400
                                     Pittsburgh, PA 15260
                                     (412) 383-0413
                                     Fax: (412)-648-1947
                                     gew@pitt.edu

                                     Pro Hac Vice Pending
                                     Sheila I. Velez Martinez, PR 13199
                                     1st Circuit Bar No. 71030
                                     University of Pittsburgh School of Law
                                     Immigration Law Clinic
                                     Barco Law Building
                                     3900 Forbes Avenue, Suite 422G
                                     Pittsburgh, PA 15260
                                     (412)-648-1300
                                     Fax: (412)-648-1947

                                       15
Case 1:20-cv-11283-ADB Document 93 Filed 07/13/20 Page 20 of 21



                            siv7@pitt.edu

                            Pro Hac Vice Pending
                            Stephen S. Gilson, Pa. Atty. No. 327098
                            University of Pittsburgh
                            Cathedral of Learning
                            4200 Fifth Avenue – Suite 2400
                            Pittsburgh, PA 15260
                            (412) 383-0413
                            Fax: (412)-648-1947
                            sgilson@pitt.edu

                            Pro Hac Vice Pending
                            Nahla Kamaluddin, Pa. Atty. No. 323151
                            University of Pittsburgh School of Law
                            Immigration Law Clinic
                            Barco Law Building
                            3900 Forbes Avenue, Suite 422G
                            Pittsburgh, PA 15260
                            (412)-648-1300
                            Fax: (412)-648-1947
                            nmk56@pitt.edu

                            Pro Hac Vice Pending
                            Linda Hamilton, Pa. Atty. No. 326452
                            University of Pittsburgh School of Law
                            Immigration Law Clinic
                            Barco Law Building
                            3900 Forbes Avenue, Suite 422G
                            Pittsburgh, PA 15260
                            (412)-648-1300
                            Fax: (412)-648-1947
                            lah181@pitt.edu




                              16
        Case 1:20-cv-11283-ADB Document 93 Filed 07/13/20 Page 21 of 21



                                CERTIFICATE OF SERVICE

I hereby certify that the above document is being filed through the Electronic Court Filing
system on July 13, 2020, and a copy is being sent electronically to the registered recipients and
counsel of record as identified on the Notice of Electronic Filing.

                                                     /s/ John J. Cotter
                                                     John J. Cotter




                                                17
